DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16419846 filed on 05/22/2019. This application claims no domestic or foreign priority.

Response to Amendment
This office action is in response to the amendments submitted on 08/09/2022. It is a final action based on further search and consideration and based on the provided arguments. Wherein claims 1,3-6,9,11-15,17,19 and 20 are amended.
	
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1,3,8-9,11 and 16-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Saini et al. (US 20180039898 A1)) (hereinafter Saini) as evidenced by Reegen et al. (“Frequency- and phase-resolved significance in Fourier space, Institute for Astronomy, Universität Wien, Türkenschanzstraße 17, 1180 Vienna, Austria e-mail: reegen@astro.univie.ac.at,  March 2007”) (hereinafter Reegen).

Regarding independent claim 1, Saini teaches Saini teaches a method for performing seasonality- compensated prognostic-surveillance operations for an asset, comprising (Para [0004], “anomaly detection using historic time series data” using “seasonality”): 
	 obtaining time-series sensor signals (Si) gathered from sensors in the asset during operation of the asset (Abstract, Para [0039], “In some cases, the historic time series data is received into anomaly detection system from devices (e.g., user device 120 a or another”, device associated with a user) through interface engine 112 and the historic time series data includes metrics of interest to the user”); 
	identifying two or more seasonality modes in the time-series sensor signals (Para 0002, “Further, some time series data may include multiple prominent seasonalities (e.g. both daily and weekly seasonal patterns) (i.e. two or more seasonalities). Conventional Anomaly detection systems only account for a single, seasonal pattern, which can further decrease the accuracy of alert generation”); 
	determining frequencies and corresponding lead/lag times for the identified two or more seasonality modes (Para [0024], “In some implementations, the technology first extracts repeating seasonal patterns from the time series data to order to determine which pattern should be targeted by the seasonality filter. In some cases, the technology analyzes and decomposes historic time series data to extract repeating seasonal patterns. In doing so, variation in the time series data is represented as a combined contribution of various frequencies.” Based on Para [0043], a periodogram representing the seasonality of the time series data in Fig 2 A. A periodogram can represent the phase angle uniformly distributed as evidenced by Reegen (Please check Page 1367, left col, 1st Para, Fig 12- “Periodogram (green). The simulated time series represent pure signal without noise at uniformly distributed phase angles. “Phase angle can clearly present the lead and lag time corresponding to original time series data); 
	using the determined frequencies and corresponding lead/lag times to filter out the identified two or more seasonality modes from the time- series sensor signals to produce seasonality-compensated time-series sensor signals (Para [0025], “The filtering approach disclosed here allows these problematic seasonal periods to be removed from the time series data prior to generating a predictive model. By analyzing the frequency domain of the time series data and filtering higher prominent seasonal patterns (i.e. two or more seasonality modes) out of the time series data prior to training the predictive model, the technology can generate models with relatively few parameters which accurately predict expected ranges for metrics even when the time series data exhibits longer seasonal patterns.”),
	wherein determining both frequencies and corresponding lead/lag times for the identified seasonality modes improves accuracy in filtering out multiple seasonality modes from time series sensor signals (Para 0023, “The system can tune the seasonality filter to remove variations in the time series data which correspond to a specified seasonal pattern. The system can then compare the filtered measurements to the expected values for the metrics. If the filtered measurements are found to fall outside of the expected range of the predictive model, the system can trigger an alert to a user that an anomaly has been detected. These analytic and filtering systems enhance the efficiency, accuracy and simplicity of predictive models generated by anomaly detection systems in such complex cases as when time series data exhibits multiple seasonal patterns, and when the metrics have higher levels of granularity (e.g. hourly).
	applying an inferential model to the seasonality-compensated time-series sensor signals (Para [0005], “In further respects, the disclosed anomaly detection technology filters contributions of prominent seasonal patterns from the historic time series data used to train a predictive model. Doing so allows the predictive model to estimate fewer parameters that are more accurate due to the historic time series data being simplified.”) to detect incipient anomalies that arise during operation of the asset (Para [0005], “In doing so, the technology may filter the new time series data like the historic time series data used to train the predictive model. In some cases, the technology retrains the predictive model after analyzing the time series data for anomalies by adjusting parameters of the model to account for the new time series data.”); and 
	 when an incipient anomaly is detected, generating a notification regarding the anomaly (Para [0005], “The technology can use the trained predictive model to analyze new time series data and generate at least one alert when at least one value falls outside of expected ranges predicted by the predictive model.”).  

Regarding independent claim 9, Saini teaches a non-transitory, computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for performing seasonality-compensated prognostic-surveillance operations for an asset, the method comprising (Para [0004], “anomaly detection using historic time series data” using “seasonality”): 
	obtaining time-series sensor signals (S1) gathered from sensors in the asset during operation of the asset (Abstract, Para [0039], “In some cases, the historic time series data is received into anomaly detection system from devices (e.g., user device 120a or another”, device associated with a user) through interface engine 112 and the historic time series data includes metrics of interest to the user.”);
	identifying two or more seasonality modes in the time-series sensor signals (Para 0002, “Further, some time series data may include multiple prominent seasonalities (e.g. both daily and weekly seasonal patterns) (i.e. two or more seasonalities). Conventional Anomaly detection systems only account for a single, seasonal pattern, which can further decrease the accuracy of alert generation”); 
	determining frequencies and corresponding lead/lag times for the identified two or more seasonality modes (Para [0024], “In some implementations, the technology first extracts repeating seasonal patterns from the time series data to order to determine which pattern should be targeted by the seasonality filter. In some cases, the technology analyzes and decomposes historic time series data to extract repeating seasonal patterns. In doing so, variation in the time series data is represented as a combined contribution of various frequencies.” Based on Para [0043], a periodogram representing the seasonality of the time series data in Fig 2 A. A periodogram can represent the phase angle uniformly distributed as evidenced by Reegen (Please check Page 1367, left col, 1st Para, Fig 12- “Periodogram (green). The simulated time series represent pure signal without noise at uniformly distributed phase angles. “Phase angle can clearly present the lead and lag time corresponding to original time series data); 
	using the determined frequencies and corresponding lead/lag times to filter out the identified two or more seasonality modes from the time- series sensor signals to produce seasonality-compensated time-series sensor signals (Para [0025], “The filtering approach disclosed here allows these problematic seasonal periods to be removed from the time series data prior to generating a predictive model. By analyzing the frequency domain of the time series data and filtering higher prominent seasonal patterns (i.e. two or more seasonality modes) out of the time series data prior to training the predictive model, the technology can generate models with relatively few parameters which accurately predict expected ranges for metrics even when the time series data exhibits longer seasonal patterns.”),
	wherein determining both frequencies and corresponding lead/lag times for the identified seasonality modes improves accuracy in filtering out multiple seasonality modes from time series sensor signals (Para 0023, “The system can tune the seasonality filter to remove variations in the time series data which correspond to a specified seasonal pattern. The system can then compare the filtered measurements to the expected values for the metrics. If the filtered measurements are found to fall outside of the expected range of the predictive model, the system can trigger an alert to a user that an anomaly has been detected. These analytic and filtering systems enhance the efficiency, accuracy and simplicity of predictive models generated by anomaly detection systems in such complex cases as when time series data exhibits multiple seasonal patterns, and when the metrics have higher levels of granularity (e.g. hourly).
	applying an inferential model to the seasonality-compensated time-series sensor signals (Para [0005], “In further respects, the disclosed anomaly detection technology filters contributions of prominent seasonal patterns from the historic time series data used to train a predictive model. Doing so allows the predictive model to estimate fewer parameters that are more accurate due to the historic time series data being simplified.”) to detect incipient anomalies that arise during operation of the asset (Para [0005], “In doing so, the technology may filter the new time series data like the historic time series data used to train the predictive model. In some cases, the technology retrains the predictive model after analyzing the time series data for anomalies by adjusting parameters of the model to account for the new time series data.”); and 
	 when an incipient anomaly is detected, generating a notification regarding the anomaly (Para [0005], “The technology can use the trained predictive model to analyze new time series data and generate at least one alert when at least one value falls outside of expected ranges predicted by the predictive model.”).  

Regarding independent claim 17, Saini teaches a system that performs seasonality-compensated prognostic- surveillance operations for an asset, comprising (Para [0004], “anomaly detection using historic time series data” using “seasonality”): at least one processor (Fig 1, 116) at least one associated memory (Fig 7 ,712); and a prognostic-surveillance mechanism that executes on the at least one processor, wherein during operation, the prognostic-surveillance mechanism:
	 obtains time-series sensor signals (S1) gathered from sensors in the asset during operation of the asset (Abstract, Para [0039], “In some cases, the historic time series data is received into anomaly detection system from devices (e.g., user device 120a or another”, device associated with a user) through interface engine 112 and the historic time series data includes metrics of interest to the user.”);
	 identifies two or more seasonality modes in the time-series sensor signals (Para 0002, “Further, some time series data may include multiple prominent seasonalities (e.g. both daily and weekly seasonal patterns) (i.e. two or more seasonalities). Conventional Anomaly detection systems only account for a single, seasonal pattern, which can further decrease the accuracy of alert generation”); 
	determines frequencies and corresponding lead/lag times for the identified two or more seasonality modes (Para [0024], “In some implementations, the technology first extracts repeating seasonal patterns from the time series data to order to determine which pattern should be targeted by the seasonality filter. In some cases, the technology analyzes and decomposes historic time series data to extract repeating seasonal patterns. In doing so, variation in the time series data is represented as a combined contribution of various frequencies.” Based on Para [0043], a periodogram representing the seasonality of the time series data in Fig 2 A. A periodogram can represent the phase angle uniformly distributed as evidenced by Reegen (Please check Page 1367, left col, 1st Para, Fig 12- “Periodogram (green). The simulated time series represent pure signal without noise at uniformly distributed phase angles. “Phase angle can clearly present the lead and lag time corresponding to original time series data); 
	uses the determined frequencies and corresponding lead/lag times to filter out the identified two or more seasonality modes from the time- series sensor signals to produce seasonality-compensated time-series sensor signals (Para [0025], “The filtering approach disclosed here allows these problematic seasonal periods to be removed from the time series data prior to generating a predictive model. By analyzing the frequency domain of the time series data and filtering higher prominent seasonal patterns (i.e. two or more seasonality modes) out of the time series data prior to training the predictive model, the technology can generate models with relatively few parameters which accurately predict expected ranges for metrics even when the time series data exhibits longer seasonal patterns.”),
	wherein determining both frequencies and corresponding lead/lag times for the identified seasonality modes improves accuracy in filtering out multiple seasonality modes from time series sensor signals (Para 0023, “The system can tune the seasonality filter to remove variations in the time series data which correspond to a specified seasonal pattern. The system can then compare the filtered measurements to the expected values for the metrics. If the filtered measurements are found to fall outside of the expected range of the predictive model, the system can trigger an alert to a user that an anomaly has been detected. These analytic and filtering systems enhance the efficiency, accuracy and simplicity of predictive models generated by anomaly detection systems in such complex cases as when time series data exhibits multiple seasonal patterns, and when the metrics have higher levels of granularity (e.g. hourly).
	applies an inferential model to the seasonality-compensated time-series sensor signals (Para [0005], “In further respects, the disclosed anomaly detection technology filters contributions of prominent seasonal patterns from the historic time series data used to train a predictive model. Doing so allows the predictive model to estimate fewer parameters that are more accurate due to the historic time series data being simplified.”) to detect incipient anomalies that arise during operation of the asset (Para [0005], “In doing so, the technology may filter the new time series data like the historic time series data used to train the predictive model. In some cases, the technology retrains the predictive model after analyzing the time series data for anomalies by adjusting parameters of the model to account for the new time series data.”); and 
	 when an incipient anomaly is detected, generating a notification regarding the anomaly (Para [0005], “The technology can use the trained predictive model to analyze new time series data and generate at least one alert when at least one value falls outside of expected ranges predicted by the predictive model.”).  

Regarding claim 3 and 11 Saini teaches limitations of claim 1 and 9 respectively.
	 Saini further teaches wherein prior to obtaining time-series sensor signals, the method further comprises training the inferential model by:  
	obtaining optimal time-series sensor signals gathered from sensors in the asset during optimal, error-free operation of the asset (Para [0025], “time series data prior to generating a predictive model. By analyzing the frequency domain of the time series data and filtering higher prominent seasonal patterns out of the time series data prior to training the predictive model, the technology can generate models with relatively few parameters which accurately predict (i.e. error free) expected ranges for metrics even when the time series data exhibits longer seasonal patterns”);
	 identifying seasonality modes in the optimal time-series sensor signals (Para 0002, “Further, some time series data may include multiple prominent seasonalities (e.g. both daily and weekly seasonal patterns) (i.e. two or more seasonalities). Conventional Anomaly detection systems only account for a single, seasonal pattern, which can further decrease the accuracy of alert generation”);
	determining associated frequencies and corresponding lead/lag times for the identified seasonality modes (Para [0024], “In some implementations, the technology first extracts repeating seasonal patterns from the time series data to order to determine which pattern should be targeted by the seasonality filter. In some cases, the technology analyzes and decomposes historic time series data to extract repeating seasonal patterns. In doing so, variation in the time series data is represented as a combined contribution of various frequencies.” Based on Para [0043], a periodogram representing the seasonality of the time series data in Fig 2 A. A periodogram can represent the phase angle uniformly distributed as evidenced by Reegen (Please check Page 1367, left col, 1st Para, Fig 12- “Periodogram (green). The simulated time series represent pure signal without noise at uniformly distributed phase angles. “Phase angle can clearly present the lead and lag time corresponding to original time series data); 
	using the determined frequencies and corresponding lead/lag times to filter out the seasonality modes from the optimal time-series sensor (Para [0025], “The filtering approach disclosed here allows these problematic seasonal periods to be removed from the time series data prior to generating a predictive model. By analyzing the frequency domain of the time series data and filtering higher prominent seasonal patterns (i.e. two or more seasonality modes) out of the time series data prior to training the predictive model, the technology can generate models with relatively few parameters which accurately predict expected ranges for metrics even when the time series data exhibits longer seasonal patterns.”) signals to produce seasonality-compensated optimal time-series sensor signals (Para [0055], “This is conventionally an input from the user, however, seasonality information from the frequency domain analyzer 114 can be provided to predictive modeling component 120 to set the seasonal time, m”); and 
	training the model using the seasonality-compensated optimal time-series sensor signals (Para [0058], “training the model’).  
Regarding claim 8 and 16 Saini teaches limitations of claim 1 and 9 respectively.
	 Saini further teaches wherein the incipient anomalies comprise indicators of an impending failure of the asset (Para [0001], “These parameters are used to predict future values of metrics, which are then used as reference points for anomaly detection.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

Claims 2,7,10,15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Saini in view of Hu et al. (US 20090295561 A1) (hereinafter Hu). 
Regarding claim 2,10 and 18 Saini teaches wherein applying the inferential model to the seasonality-compensated time-series sensor signals involves: using the inferential model to generate estimated values for the seasonality-compensated time-series sensor signals (Para [0020], “Furthermore, the complexity of predictive models generated when utilizing time series data of higher granularity presents a challenge due to required computer resources. Using conventional approaches, the number of parameters required to be estimated greatly increases when predictive modeling techniques designed for data having daily granularity are extended for hourly data. For example, a typical predictive model with daily granularity and a seasonal period of one week may only require 9 parameters to be estimated, but generating a model in the same way for data with hourly granularity may require 170 parameters to be estimated.”); 
	 performing a pairwise differencing operation between actual values and the estimated values for the seasonality-compensated time-series sensor signals to produce residuals (Para [0023], “The system can first filter received measurements of metrics using the seasonality filter to generate a set of filtered measurements. The system can tune the seasonality filter to remove variations in the time series data which correspond to a specified seasonal pattern. The system can then compare the filtered measurements to the expected values (i.e. actual value) for the metrics.” Also based on Para [0059], “The predictive modeling component 120 can compare the filtered time series data to these expected ranges in order to detect anomalies by identifying deviations from the expected ranges.”); 
	Saini is silent with regards to performing a sequential probability ratio test on the residuals to detect the incipient anomalies that arise during operation of the asset.  
	Hu teaches performing a sequential probability ratio test on the residuals to detect the incipient anomalies that arise during operation of the asset (Para [0091], “The residuals are input to module 260, which performs decisioning on the residuals to discern and report any inferred fault diagnostics. There are two optional inputs to the decision-making module 260. The first of these inputs 212 is from the internal information module 211 and comprises processed internal information. The processed internal information includes, by way of example and not limitation, physics-based models and relationships that are known to exist among and between the actual sensor values 210. These values are input to the internal information module from the actual sensor values 210. The second of these inputs 214 is from the external information module 213 and comprises collected and processed external information that includes, by way of example and not limitation, plant information, entered automatically or manually, concerning operator notes, plant power supply parameters such as power quality, temporary change to equipment operating points, and environmental factors. The fault diagnostic may include, by way of example and not limitation, such well-known statistical techniques as the sequential probability ratio test (SPRT)”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement performing a sequential probability ratio test on the residuals to detect the incipient anomalies that arise during operation of the asset as taught by Hu into the anomaly detection system of Saini since the technique of Hu is well known method applied on anomaly detection. One of ordinary skill in art would appreciate usage of this technique of using sequential probability test facilitate utilizing less data to optimize the process and come to reliable conclusion of anomaly detection (Hu, Para [0089]- [0092]).

Regarding claim 7 and 15 Saini teaches the limitations of claim 1 and 9 respectively.
	Saini is silent with regards to wherein the inferential model comprises a Multivariate State Estimation Technique (MSET) model.  
	Hu teaches wherein the inferential model comprises a Multivariate State Estimation Technique (MSET) model (Para [0053], and [0116]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the inferential model comprises a Multivariate State Estimation Technique (MSET) model as taught by Hu into the anomaly detection system of Saini since the technique of Hu is well known method applied on anomaly detection. One of ordinary skill in art would appreciate usage of this technique of using sequential probability test facilitate utilizing less data to optimize the process and come to reliable conclusion of anomaly detection (Hu, Para [0089]- [0092]).
Claims 4-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Saini in view of Baraniuk et al. (US 20070027656 A1) (hereinafter Baraniuk) and further in view of Niktin et al.(  US 2013/0339418 Al) (hereinafter Nikitin).
Regarding claim 4,12 and 19 Saini teaches the limitations of claim 1,9 and 17 respectively.
	Saini teaches wherein identifying the two or more seasonality modes in the time-series sensor signals involves (Para 0002, “Further, some time series data may include multiple prominent seasonalities (e.g. both daily and weekly seasonal patterns) (i.e. two or more seasonalities). Conventional Anomaly detection systems only account for a single, seasonal pattern, which can further decrease the accuracy of alert generation”); 
	Saini is silent with regards to determining serial correlations for the time-series sensor signals; 
	 decomposing the serial correlations into an envelope of overlapping sinusoids;  
	using the envelope of overlapping sinusoids to construct a corresponding Fourier composite (S2); 
	 determining a magnitude-squared coherence between S1 and S2; and  
	applying a Heaviside step function to the magnitude-squared coherence to produce N steps, wherein each step is associated with a seasonality mode in the two or more seasonality.  
	Baraniuk teaches determining serial correlations for the time-series sensor signals (Para [0008], intra signal correlation. Also, Para [0033] discusses about correlation); 
	decomposing the serial correlations (Para 0026, “Multiple signals that are correlated through their sparse decompositions in predetermined bases or frames; and multiple correlated signals captured from physically distinct devices, or at distinct times”) into an envelope of overlapping sinusoids (Para 0028, overlapping signal); 
	using the envelope of overlapping sinusoids to construct a corresponding Fourier composite (S2) (Para [0051], Fourier coefficients for each signal. Para [0101], Fourier composite”); 
	determining a magnitude-squared coherence between S1 and S2 (Para [0021], Para [0206]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Fourier composite signal and coherence between signal as taught by Baraniuk into the anomaly detection technique of Saini since the technique of Baraniuk is applied on anomaly detection in sensor system. Therefore, this technique of using compressed sensing would facilitate less processing time and strength and facilitate the efficient operation of the process (Baraniuk, Para [0022] – [0025]).
	The combination of Baraniuk and Saini is silent with regards to applying a Heaviside step function to the magnitude-squared coherence to produce N steps, wherein each step is associated with a seasonality mode in the two or more-seasonality mode.  
	Nikitin teaches applying a Heaviside step function to the magnitude-squared coherence to produce N steps, wherein each step is associated with a seasonality mode in the two or more-seasonality mode (Para [0631], Heaviside function, Para [0411]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Heaviside step function as taught by Nikitin into the anomaly detection technique of Saini as modified by Baraniuk since the technique of Niktin is applied on anomaly detection in sensor system. Therefore, this technique of using Heaviside step function in calculation would facilitate a better interference reduction method and noise signal handling method for overall signal processing system (Nikitin, Para [0040] – [0042]).

Regarding claim 5,13 and 20 the combination of Saini, Baraniuk and Nikitin teaches the limitations of claim 4,12 and 19 respectively.
	Saini teaches wherein determining the associated frequencies and corresponding lead/lag times for the identified seasonality modes comprises ((Para 0002, “Further, some time series data may include multiple prominent seasonalities (e.g. both daily and weekly seasonal patterns) (i.e. two or more seasonalities). Conventional Anomaly detection systems only account for a single, seasonal pattern, which can further decrease the accuracy of alert generation”);
	The combination of Saini and Baraniuk is silent with regards to computing a CPSD of Si and S2; and  for each step i of the N steps produced by the Heaviside step function, performing the following operations, retrieving a maximum magnitude-squared coherence for step i, determining a frequency associated with the maximum magnitude-  squared coherence, and  using the computed CPSD to determine a phase lead/lag associated with the determined frequency .	Nikitin teaches computing a CPSD of Si and S2; and  for each step i of the N steps produced by the Heaviside step function ( Para[0138], and Fig 83), performing the following operations, retrieving a maximum magnitude-squared coherence for step i, determining a frequency associated with the maximum magnitude- squared coherence, and  using the computed CPSD to determine to determine a phase lead/lag associated with the determined frequency  (Para[0634], phase at equation 89) .	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Heaviside step function as taught by Nikitin into the anomaly detection technique of Saini as modified by Baraniuk since the technique of Niktin is applied on anomaly detection in sensor system. Therefore, this technique of using Heaviside step function in calculation would facilitate a better interference reduction method and noise signal handling method for overall signal processing system (Nikitin, Para [0040] – [0042]).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Saini in view of Baraniuk and further in view of  Nikitin and further in view of John et al (“How to calculate phase shift ", March 2018) (hereinafter John). 
Regarding claims 6 the combination of Saini, Baraniuk and Nikitin teaches the limitations of claim 5.
          Saini further teaches using the determined frequencies and corresponding lead/lag to filter out the seasonality modes (Para [0025], “The filtering approach disclosed here allows these problematic seasonal periods to be removed from the time series data prior to generating a predictive model. By analyzing the frequency domain of the time series data and filtering higher prominent seasonal patterns (i.e. two or more seasonality modes) out of the time series data prior to training the predictive model, the technology can generate models with relatively few parameters which accurately predict expected ranges for metrics even when the time series data exhibits longer seasonal patterns.”),
	Saini is silent with regards to the method further comprises converting each phase angle into a corresponding lead/lag time by dividing each determined phase lead /lag by an associated frequency.  
	John teaches using the determined frequencies and corresponding lead /lag times to filter out the seasonality modes, the method further comprises converting each determined phase lead /lag into a corresponding lead/lag time by dividing each determined phase lead/lag by an associated frequency (Page 3, “calculating phase shift”, The equation of ps and pd is rearrangeable and can present the equation claimed in this application).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement calculating phase shift from phase angle as taught by John into the frequency determination of Saini as modified by Baraniuk since the technique of John is applied on basic frequency calculation. Therefore, this technique of utilizing frequency to derive the calculation of phase shift further helps with the calculation process using the available data.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over  Saini in view of John et al (“How to calculate phase shift ", March 2018) (hereinafter John). 
Regarding claim 14 Saini teaches the limitations of claim 9.
	Saini further teaches using the determined frequencies and corresponding lead/lag to filter out the seasonality modes (Para [0025], “The filtering approach disclosed here allows these problematic seasonal periods to be removed from the time series data prior to generating a predictive model. By analyzing the frequency domain of the time series data and filtering higher prominent seasonal patterns (i.e. two or more seasonality modes) out of the time series data prior to training the predictive model, the technology can generate models with relatively few parameters which accurately predict expected ranges for metrics even when the time series data exhibits longer seasonal patterns.”),
	Saini is silent with regards to the method further comprises converting each phase angle into a corresponding lead/lag time by dividing each determined phase lead /lag by an associated frequency.  
	John teaches using the determined frequencies and corresponding lead /lag times to filter out the seasonality modes, the method further comprises converting each determined phase lead /lag into a corresponding lead/lag time by dividing each determined phase lead/lag by an associated frequency (Page 3, “calculating phase shift”, The equation of ps and pd is rearrangeable and can present the equation claimed in this application).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement calculating phase shift from phase angle as taught by John into the frequency determination of Saini as modified by Baraniuk since the technique of John is applied on basic frequency calculation. Therefore, this technique of utilizing frequency to derive the calculation of phase shift further helps with the calculation process using the available data.


Response to Arguments
Applicant's arguments filed on 08/09/2022 have been fully considered
With regards to arguments related to “Rejection under 35 U.S.C 112” are persuasive. The amended claim resolves the issue and thus rejection is withdrawn.
With regards to remarks related to “Rejection under 35 U.S.C 101” the arguments are persuasive. The amended claim limitations present a practical application of improving accuracy in filtering out the modes. Thus, the amended claim in part and together integrated to a practical application of improvement of technology. So, the rejection is withdrawn.
With regards to arguments related to “Rejection under 35 U.S.C 102” the arguments are not persuasive. Below is examiner’s response:
	Applicant argues – “Because it is assumed all seasonal patterns are “in phase" by Saini. Saini does not have the reason and motivation for computing lead/lag times for the identified two or more seasonality modes.”
	Examiner respectfully disagreed for following reason:
	Applicant has assumed here that Saini teaching “in phase” signal without giving any proper citation. Without giving proper citation this is a mere allegation.
	Applicant argues – “In conclusion, Saini in view of Reegan fails to disclose or render obvious the amended claim features of: (1 ) determining frequencies and corresponding lead/lag times for the identified two or more seasonality modes: and (2) using the determined frequencies and corresponding lead/lag times to filter out the identified two or more seasonality modes from the time-series sensor signals; (3) wherein determining both frequencies and corresponding lead/lag times for the identified seasonality modes improves accuracy in filtering out multiple seasonality modes from the time-series sensor signals.”
	Examiner respectfully disagreed for following reason:
	No 1 -Saini in light of Reegan teaches phase angle calculation using periodogram. Phase angle determination is also a way to determine how much lead or lag a signal can be from original signal. 
	No 2 – Saini teaches in Fig 1 – “seasonality filter”. Saini further teaches in Para 0023 – “The present disclosure provides various analytic and filtering systems that a computer can use to simplify time series data prior to generating a predictive model used for anomaly detection. The system can first filter received measurements of metrics using the seasonality filter to generate a set of filtered measurements. The system can tune the seasonality filter to remove variations in the time series data which correspond to a specified seasonal pattern. The system can then compare the filtered measurements to the expected values for the metrics”).
	No 3- Saini teaches in Para 0023 – “If the filtered measurements are found to fall outside of the expected range of the predictive model, the system can trigger an alert to a user that an anomaly has been detected. These analytic and filtering systems enhance the efficiency, accuracy and simplicity of predictive models generated by anomaly detection systems in such complex cases as when time series data exhibits multiple seasonal patterns, and when] the metrics have higher levels of granularity (e.g. hourly).”
For more details please check rejection section. Thus, rejection is maintained.

Prior Art
	The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
	Lee et al. (US 20190129821 A1) – This art teaches an anomaly detection platform can be used to monitor the operation performed on or by a computer system to identify
potentially anomalous conditions. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on  5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2857



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        11/2/2022